DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 50 and 52 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 20, 27, 34, 43 and 45 of copending Application No. 16/389,816 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both disclose an implantable neuromodulation device in contact with a nerve comprising one or more electrode pads; an ultrasonic transducer configured to receive ultrasonic waves and convert energy from the ultrasonic waves into an electrical energy; and a computational circuit electrically connected to the one or more electrode pads, configured to: receive a detection signal based on a detected electrophysiological signal, generate a stimulation signal based on the detection signal, and operate the one or more electrode pads with an electrical stimulation signal.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6-13, 15-31, 35-50 and 52 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rondoni et al. (WO 2017/087681 A1). 
As to claims 1, 50 and 52, Rondoni et al. discloses an implantable closed-loop neuromodulation device (microstimulation device 200, Fig. 8; paragraph 115); implanted within patient's body (e.g., paragraph 121), comprising: one or more curved members extending from a body configured to at least partially circumscribe a nerve (e.g., pair of flanges, depicted as 540A,B; 640A,B and 848 in Figures 14B, 15B and 17A-17C, respectively) and the curved members comprise one or more electrode pads (electrode(s); see Figures 14B, 15B and 17A-17D); the body comprising: an ultrasonic transducer configured to receive ultrasonic waves and convert energy from the ultrasonic waves into an electrical energy (power element 110, Figure 8; rechargeable modality 140 employs piezoelectric transducer(s) associated with the power element 110 to affect an ultrasonic energy transfer from the handheld charger to the power element 110 within the therapy device 100; paragraph 80); and a computational circuit electrically connected to the one or more electrode pads (stimulation circuitry 112, Figure 8, paragraph 131), configured to: receive a detection signal based on a detected electrophysiologicat signal (closed loop module 1630 receive and/or sense physiologic information related to the intended therapy, paragraph 295) generate a stimulation signal based on the detection signal, and operate the one or more electrode pads of the one or more curved members to emit an electrical pulse to the nerve based on the stimulation signal (closed loop module 1630 causes a microstimulation therapy device to apply therapeutic stimulation, at least in part, based on received and/or sensed physiologic information, paragraph 295).
As to claim 2, Rondoni et al. discloses one or more curved members comprises a plurality of electrode pads positioned along the curved member (e.g., Figures 14B, 15B and 17A-17D). 
As to claims 3-4 and 28-31, Rondoni et al. discloses at least one of the one or more curved members comprises two or more curved electrode pads that each at least partially circumscribes the nerve on the same curved member (e.g., Figures 14B, 15B and 17A-17D). 
  As to claim 6, Rondoni et al. discloses the electrode pads comprises three or more electrode pads (electrodes 644 Figs. 15A-B; paragraph 205; also see Figures 15B and 17D).
As to claims 7, 35 and 39, Rondoni et al. discloses the device is configured to detect the electrophysiological signal from a targeted subset of nerve fibers within the nerve (e.g., paragraphs 101, 119 and 158).  
As to claims 8-9, Rondoni et al. discloses the device is configured to detect the electrophysiological signal from one or more targeted fascicles within the nerve, one or more targeted afferent nerve fibers within the nerve, or one or more targeted efferent nerve fibers within the nerve (e.g., see Figure 27).  
As to claim 10, Rondoni et al. discloses the device is configured to emit the electrical pulse to a targeted subset of nerve fibers within the nerve (e.g., paragraphs 53-55).  
As to claims 11-12, Rondoni et al. discloses the device is configured to emit the electrical pulse to one or more targeted fascicles within the nerve, one or more targeted afferent nerve fibers within the nerve, or one or more targeted efferent nerve fibers within the nerve (e.g., paragraph 310).  
As to claim 13, Rondoni et al. discloses the device is configured to detect the electrophysiological signal from a first targeted subset of nerve fibers within the nerve, and to emit the electrical pulse to a second targeted subset of nerve fibers within the nerve, wherein the first targeted subset of nerve fibers and the second targeted subset of nerve fibers are the same or different (e.g., paragraph 99).  
As to claims 14-15, 20 and 37-38, Rondoni et al. discloses a non-transitory memory configured to store data comprising data based on the detected electrophysiological signal, data based on the emitted electrical pulse, or data based on a detected or measured physiological condition (e.g., paragraph 307).  
As to claims 17, 36 and 47, Rondoni et al. discloses the non-transitory memory is configured to store data received from an external interrogator (e.g., paragraph 307).    
As to claims 18 and 48-49, Rondoni et al. discloses the ultrasonic transducer is configured to emit ultrasonic backscatter waves that encode at least a portion of the data (e.g., paragraphs 80 and 95).
As to claims 19 and 44-45, Rondoni et al. discloses the data comprises a time stamp, a velocity, a direction, an amplitude, a frequency, or a waveform of the detected electrophysiological signal or the emitted electrical pulse (e.g., paragraphs 301-303).  
As to claims 21-23, Rondoni et al. discloses generating the stimulation signal comprises retrieving a template pulse from the non-transitory memory, and generating the stimulation signal based on the retrieved template pulse (e.g., paragraphs 305-306).  
As to claim 24, Rondoni et al. discloses the stimulation signal is generated using a mathematical relationship between the detection single and the stimulation signal (e.g., paragraphs 305-306).
As to claims 25-27, Rondoni et al. discloses a sensor configured to detect or measure a physiological condition of temperature, pH, pressure, heart rate, strain, or presence or amount of an analyte (e.g., paragraphs 133 and 141).  
As to claims 40-42, Rondoni et al. discloses the one or more electrode pads are configured to penetrate the epineurium of the nerve at one or more locations (e.g., paragraph 244, 281, 287 and 289).  
As to claim 43, Rondoni et al. discloses the computational circuit is configured to downsample the detection signal or a component of the detection signal (e.g., paragraph 306).  
As to claim 46, Rondoni et al. discloses an interrogator configured to emit ultrasonic waves that power the device (e.g., paragraph 80).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA M ALTER whose telephone number is (571)272-4939. The examiner can normally be reached M-F 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALYSSA M ALTER/Primary Examiner, Art Unit 3792